DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 13-16 and 17-21 are pending and presented for examination.  Claims 1, 15 and 18 were amended and claims 12 & 22 were cancelled via the instant amendment dated 18 January 2022 which is acknowledged and entered.

Response to Arguments
	Applicant’s remark dated 18 January 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Sanhe is WITHDRAWN over the instant amendment incorporating claim 17 into claim 1. Sanhe does not expressly state continuous spinning from a catalyst precursor and nanotube precursor solution into water undergoing sonication and withdrawing at 20 m/min or less.

The rejection of claim 22 under 35 U.S.C. 102(a)(1)/103 over Mukai is WITHDRAWN as the claim was cancelled.


The rejection of claim 22 under 35 U.S.C. 102(a)(1) over Nata is WITHDRAWN as the claim was cancelled.

	The traversal is that Dassios discloses “applying ultrasonic energy to an aqueous dispersion of carbon nanotubes not to a directly spun carbon nanotube fiber aggregate . . . to detangle, or pul apart, the individual nanotubes in the dispersion” (Remarks at 7, emphasis original) and that Wang “seeks to densify a carbon nanotube fiber aggregate” (Id.) such that one of ordinary skill in the art would not find the combination obvious which is persuasive as detangling and not forming a fiber from such is something one of ordinary skill in the art would not look for for a teaching of densification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of “One-step purification of direct-spun CNT fibers by post-production Sonication” to Sundaram et al. (hereinafter, “Sunadram at __”; This reference was publicly available on 7 April 2017 which is before the effective filing date of the PCT application, PCT/KR2017/011976 of 27 October 2017 however it was available after the KR priority document KR10-2016-0143313 filed on 31 October 2016. Since the priority document does not meet 35 U.S.C. 119(e) as no certified English translation of such has been supplied, the reference is prior art).
As to claim 1, 13 and 14, Wang discloses a method for manufacturing a carbon nanotube fiber aggregate (Wang at “Abstract”) comprising:
Forming carbon nanotubes from raw materials (catalysts and nanotube precursors, Wang at 7 R) and continuously fusing the carbon nanotubes to directly sin a carbon nanotube fiber aggregate (Id.);
Introducing the carbon nanotube fiber to a water bath (Id.); and
Id.).
However, Wang does not expressly state usage of ultrasonication.
Sundaram in a method of forming CNT fiber aggregate (Sundaram at “Abstract”) discloses usage of a bath sonicator (Sundaram at 88 R col, which operate usually between 38 and 40 kHz though the range covers sonication in claim 13) for ~1 minute (Sundaram at 88 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Wang in view of the bath sonicator of Sundaram. The teaching or suggested motivation in doing so being removal of impurities (Sundaram at 89 R col).
Concerning claims 15 and 16, given application of a CNT aggregate to sonication for ~1 minute in water and drawn at a rate of 2-20 m/min, one of ordinary skill in the art would expect an ih/iv of between 4.1 and 10 and that such increases from the sonication though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
	Turning to claims 18-21, the aggregate is made by continuously (which is prima facie obvious anyways as per MPEP 2144.05) spinning of a solution of ferrocene, thiophene and ethanol which is heated (Wang at 7 R col).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759